        Case 1:19-cv-01031-JLT Document 20 Filed 06/10/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN F. WESTON,                               Case No. 1:19-cv-01031-JLT (PC)

12                      Plaintiff,
                                                    ORDER RESCHEDULING TELEPHONIC
13           v.                                     SETTLEMENT CONFERENCE

14    A. FERNANDEZ,
15                      Defendant.
16

17          Due to restrictions on inmate movements imposed as a result of the COVID-19 pandemic,

18   the Court continues the telephonic settlement conference in this matter to August 17, 2020, at

19   1:30 p.m.

20
     IT IS SO ORDERED.
21

22      Dated:    June 10, 2020                              /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
